Title: To Thomas Jefferson from John Page, 26 April 1798
From: Page, John
To: Jefferson, Thomas


          
            My dear Jefferson
            Rosewell Apl. 26th. 1798
          
          I have just received the Instructions to our Envoys & their Dispatches inclosed under two blank Covers, for which I thank you—for as much as I wish for your Correspondence, I can not desire you to with draw your attention from the greatly important Business of your Office, from the interesting subjects of various kinds which must be presented to you every day at Philada. & from your favorite Studies, & possibly from an intended Vindication of your Character against the provoking & indecent Attacks lately made by Mr. Harper, & the Author of Americanus—I confess I did suppose that some one in the Senate, or in the House of Representatives would have made a Motion, respecting Harper’s Attack upon you, similar to that which he has made concerning Findley’s Letter—I confess too my Friend, that I think it time, you should silence such clamour against you; the public Happiness is interested in your retaining the Confidence of the People: & indeed the present critical Situation of our Country seems to require that an Explanation of the conduct & Views of the Parties in the Ud. S——s should be fairly laid open before the People; in such a manner as not to provoke & embitter the Resentment of either of them—I think you could shew that  your Principles were such as appeared to you, & will appear to the People upon examination to be best calculated to produce their Independence, secure their Liberty, & promote their permanent Interests & Happiness—that although you had entertained Republican Jealousies founded on the great & sudden change in the Constitution & Govt. of the Ud. S——s, on the Propositions made in the Convention, by Col. Hamilton, & on his monarchical Systems of Finance, you had like a good Citizen submitted to the Will of the Majority & had supported the Measures of Government according to the Duties of your Office. that (if you were the Author of the Letter to Mazzei) you used strong metaphorical Expressions suited to the Taste & disposition of your Correspondent, & though expressive of your private Sentiments, they were such as were not intended for public View, & never did in any manner proceed from a Wish injurious to the Government, or even to the Persons therein alluded to. You might shew indeed, what the Change was in our Constitution & Govt. of the U.S. at Which you had expressed your Surprise, & may point out by what means & on what pretexts this Change was made. You may shew I think in delicate language that an anglo-monarchico-party did effect this Change & may satisfy [Duty] itself that by this Phrase is not meant a party influenced by Britain, but by an Opinion which coinciding with that on which the british Government is supported may fitly be termed an Anglo monarchico aristocratic party—You may with Truth & Sincerity I have no doubt declare your respect & Friendship for those from whom you differ in political Opinion, & your unalterable determination to support the Constitution of the U.S. You may treat with candor the Sentiments of those who differ from you, & allow them the Exercise of their Judgment on Matters which they may suppose calculated to promote public Happiness. You may if you can too forgive the intemperate mistaken Zeal of those who have persecuted you. I beg your pardon for runing on in this manner & appearing to dictate to you what you should say—It proceeds from my Friendship for you, & my Wish to see the Spirit & Views of the Parties laid open to each other & to the People, & in such a manner as may possibly reduce them to proper limits & keep them within the bounds of good policy & decency.
          I have enquired where ever I thought I had a chance of receiving the Information which you requested, but could receive nothing like it. On the contrary Mr. M. Anderson our Friend informed me that his Brother Col. Rd. Anderson, now of Kentucky, had told him that you had been led into a mistake by Captain Gibson—that Gibson had reported some such Speech, as that which you have published in your  Notes on Virginia, as delivered to him by Logan; but, that Logan did not appear remaining in the Woods where Cap. Gibson said he had met him & received his Talk or Speech which he gave in at the time you mentioned.
          Richmond May 28th 1798
          I have been twice interrupted in writing, & had laid aside my Letter so long that I had determined not to send but on shewing it to a Friend to day who advised me to send it to you I have consented—
          I am here endeavouring to sell my Interest in the Frying-pan Co. & happened to have this Scrawl amongst my papers. I can only add
          that I am yr. Friend
          
            John Page
          
        